In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00364-CV

IN RE: THE COMMITMENT OF JEFFERY            §   On Appeal from the 371st District
LEE STODDARD                                    Court

                                            §   of Tarrant County (D371-S-13391-16)

                                            §   January 27, 2022

                                            §   Memorandum Opinion by Chief Justice
                                                Sudderth

                            JUDGMENT ON REMAND

      This appeal is on remand from the Texas Supreme Court. This court has again

considered the record on appeal in this case and holds that there was no error in the

trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth